UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6973


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTOINE ELTORIO TERRY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Irene C. Berger, District Judge. (2:20-cr-00036-1)


Submitted: November 23, 2021                                Decided: November 30, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antoine Eltorio Terry, Appellant Pro Se. Joshua Clarke Hanks, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antoine Eltorio Terry appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release based on the COVID-19

pandemic. We review the denial of a motion for compassionate release for abuse of

discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021), cert. denied, No. 21-

5624, 2021 WL 4733616 (U.S. Oct. 12, 2021).

       Upon review, we discern no abuse of discretion in the district court’s alternative

determination that the circumstances in this case, evaluated in light of the pertinent 18

U.S.C. § 3553(a) sentencing factors, did not warrant the grant of compassionate release.

See United States v. High, 997 F.3d 181, 187 (4th Cir. 2021). Accordingly, we affirm the

district court’s order.   See United States v. Terry, No. 2:20-cr-00036-1 (S.D.W. Va.

June 10, 2021). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2